NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                               In re the Matter of:

                   DAMON G. FIORI, Petitioner/Appellant,

                                         v.

               JAMIE K. LANINI-FIORI, Respondent/Appellee.


                            No. 1 CA-CV 18-0121 FC
                                 FILED 2-5-2019


            Appeal from the Superior Court in Maricopa County
                           No. FC2017-050024
              The Honorable Jennifer C. Ryan-Touhill, Judge

                                   AFFIRMED


                                    COUNSEL

Arizona Family Law Solutions P.L.C., Scottsdale
By Melissa Weiss-Riner, James E. Riner
Counsel for Petitioner/Appellant

Schmillen Law Firm, P.L.L.C., Scottsdale
By James R. Schmillen
Counsel for Respondent/Appellee
                          FIORI v. LANINI-FIORI
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Kenton D. Jones delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge Maria Elena Cruz joined.


J O N E S, Judge:

¶1           Damon Fiori (Father) appeals from a decree of dissolution
awarding Jamie Lanini-Fiori (Mother) sole legal decision-making authority,
child support, and attorneys’ fees, as well as a separate post-decree order
sanctioning Father’s unreasonable conduct. For the following reasons, we
affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2            In 2013, the parties had a child (Child) and were married.1
Father also has three children from prior relationships. Father filed for
divorce in February 2017, but the parties continued living together in the
marital residence until a physical altercation in March that caused Mother’s
face to become badly bruised and swollen. Father was arrested and charged
with domestic violence/assault. Mother obtained an order of protection
granting her exclusive use of the residence. Both parents requested
temporary sole legal decision-making authority over Child; Mother cited
the alleged physical abuse, and Father cited Mother’s history of alcohol
abuse and recent arrest for driving under the influence.

¶3           After the temporary orders hearing, the family court awarded
Mother temporary sole legal decision-making authority, finding significant
domestic violence occurred and Father failed to rebut the statutory
presumption against awarding joint legal decision-making authority. See
Ariz. Rev. Stat. (A.R.S.) § 25-403.03.2 The court ordered both parties to
undergo weekly random alcohol testing, appointed a best-interests



1      “We view the facts in the light most favorable to sustaining the
family court’s ruling.” Bell-Kilbourn v. Bell-Kilbourn, 216 Ariz. 521, 522, ¶ 1
n.1 (App. 2007) (citing Kohler v. Kohler, 211 Ariz. 106, 107, ¶ 2 (App. 2005)).

2      Absent material changes from the relevant date, we cite the current
version of rules and statutes.


                                      2
                         FIORI v. LANINI-FIORI
                          Decision of the Court

attorney (BIA), and awarded Father eight hours of supervised parenting
time per week.

¶4             At a status conference in June 2017, the family court accepted
the parties’ stipulation that Father have unsupervised parenting time. In
August, Mother filed an ex parte emergency motion for supervised
parenting time after learning from Father’s former girlfriend that Father
had recently abused one of his other children. The court issued an
emergency temporary order for supervised parenting time with Child and
set a hearing. At that hearing, the parties and BIA agreed Father should
continue to have supervised parenting time with Child. In December, the
parties reached a partial settlement whereby Father agreed to quitclaim his
interest in the marital home to Mother in exchange for an equalization
payment.

¶5            Trial was held in January 2018. Both parties objected to the
other’s untimely disclosure of witnesses and exhibits, but the family court
allowed the evidence, including testimony from Father’s ex-wife and a
former girlfriend regarding prior domestic abuse against them and another
child. The court also received evidence of the parties’ relative financial
resources.

¶6            After taking the matter under advisement, the family court
awarded sole legal decision-making authority to Mother and supervised
parenting time to Father and ordered Father to pay $1,207.13 in monthly
child support. The court also ordered Father to pay Mother $20,000 in
attorneys’ fees after finding Father knowingly presented false claims in the
litigation.

¶7            Thereafter, Mother filed a petition to enforce the settlement
agreement, alleging Father failed to timely comply with an order directing
him to execute documents necessary to transfer the marital home to Mother.
Although Mother advised the family court of Father’s eventual compliance
before a hearing could be held, rendering the petition moot, the court
nonetheless found Father’s “obstreperous and discourteous actions and
statements” during the course of the court’s attempt to resolve the issue
warranted a sanction. The court thus ordered Father to pay Mother an
additional $8,850 in attorneys’ fees.

¶8            Father timely appealed. We have jurisdiction pursuant to
A.R.S. §§ 12-120.21(A)(1) and -2101(A)(1)-(2).




                                     3
                           FIORI v. LANINI-FIORI
                            Decision of the Court

                                DISCUSSION

I.     Trial Proceedings

¶9             Father argues the family court erred when it allowed Mother
to call two witnesses that were not previously disclosed. We review an
order denying a request for discovery sanctions for an abuse of discretion.
See Hunnicutt Constr., Inc. v. Stewart Title & Tr. of Tucson Tr. No. 3496, 187
Ariz. 301, 307 (App. 1996) (citing Reed v. Mitchell & Timbanard, P.C., 183 Ariz.
313, 320 (App. 1995)).

¶10            Pursuant to Arizona Rule of Family Law Procedure 76.1(h), a
witness not listed in a pretrial statement is not permitted to testify at trial
“unless the court orders otherwise for good cause.” However, before
imposing an evidentiary sanction in a custody matter, the family court must
consider the effect of the sanction on the court’s ability to determine the best
interests of the child at issue. Hays v. Gama, 205 Ariz. 99, 103-04, ¶¶ 22-23
(2003).3

¶11            Here, the family court determined Mother’s witnesses’
testimony was relevant to Child’s best interests and found good cause for
allowing them to testify. Indeed, the witnesses provided highly relevant
evidence regarding a pattern of domestic violence unavailable elsewhere in
the record, and in the context of a custody dispute, allowing them to testify
was not an abuse of discretion. Cf. Johnson v. Provoyeur, 245 Ariz. 239, 244-
45, ¶¶ 16, 20 (App. 2018) (finding no abuse of discretion in excluding
untimely disclosed evidence when the evidence did not have “an
‘especially significant effect’ on [the court’s] ability to determine the child’s
best interests” and the court admitted other relevant evidence supporting
Mother’s claims”) (quoting Hays, 205 Ariz. at 103, ¶ 22).

¶12         Father separately argues his due process rights were violated
because he was unprepared to examine the undisclosed witnesses and


3      We find Father’s attempt to distinguish Hays unpersuasive.
Although Hays considered a factually distinguishable scenario — the
exclusion of expert witness testimony and records as a sanction for a
parent’s violation of court orders regarding the minor child’s therapy — its
principles remain sound: the family court must consider all relevant factors
when resolving a custody dispute, and a sanction that impacts the court’s
access to information relevant to best interests should be resorted to only
where lesser sanctions are either impracticable or have been attempted and
proven unsuccessful. Hays, 205 Ariz. at 103-04, ¶¶ 22-23.


                                       4
                          FIORI v. LANINI-FIORI
                           Decision of the Court

generally given insufficient time to present his case. The family court has
broad discretion to “impose reasonable time limits on all proceedings or
portions thereof and [to] limit the time to scheduled time.” Volk v. Brame,
235 Ariz. 462, 468, ¶ 20 (App. 2014). Time limits are unreasonable if they
deprive the litigants of due process — that is, the opportunity to be heard
at a meaningful time, in a meaningful manner, through the presentation of
evidence and testimony and confrontation of adverse witnesses. Id. at 468-
69, ¶¶ 21-22, 24. Thus, the court must remain “sufficiently flexible in its
allotment of time to preserve due process.” Id. at 469, ¶ 22. The court is
not, however, required to “indulge inefficient use of time by parties or their
counsel.” Id. Whether a party is afforded adequate due process presents a
question of law reviewed de novo. Savord v. Morton, 235 Ariz. 256, 260, ¶ 16
(App. 2014) (quoting Mack v. Cruikshank, 196 Ariz. 541, 544, ¶ 6 (App. 1999)).

¶13           The family court did not act unreasonably here. Each party
received, without objection, sixty-five minutes to present a case. Our
review reveals Father presented the evidence he wished to provide; he
completed his presentation within the allotted time, did not object to the
time granted, and did not ask for a continuance or any additional time. The
record also shows Father chose to focus on Mother’s alcohol use to the
exclusion of other issues. Although Father suggests the court could have
allowed him fifteen additional minutes when trial ended at 4:45 p.m., he
never asked to use this time. Nor does Father proffer what additional
information he would have elicited had he been given more time. Under
these circumstances, we find no abuse of discretion or due process
violation. See Nicaise v. Sundaram, 244 Ariz. 272, 277, ¶ 15 (App. 2018)
(finding no due process violation where a party made a strategic decision
regarding her use of trial time and then failed to request additional time or
make a proffer of evidence).

II.    Domestic Violence

¶14           Father argues the family court erred by adopting the
significant-domestic-violence finding from the temporary order without
allowing him to present additional evidence at trial to rebut the
presumption against awarding joint legal decision-making authority.
Father contends this constitutes error because, by statute, temporary orders
“do[] not prejudice the rights of the parties or of any child that are to be
adjudicated at the subsequent hearings in the proceeding.” A.R.S. § 25-
315(F). But Father’s argument is not supported by the record.

¶15          The family court did not deprive Father of an opportunity to
present additional evidence regarding domestic violence. Although Father


                                      5
                         FIORI v. LANINI-FIORI
                          Decision of the Court

claimed his police interview refuted Mother’s claims of domestic violence,
he did not offer the recording or any other additional evidence to support
this assertion, choosing instead to simply reiterate his version of events.

¶16           Father argues the family court should have considered that he
was ultimately acquitted of the criminal charges arising out of the March
2017 incident. However, the charges were not resolved until after the court
issued its findings of fact and conclusions of law in this case. Although
Father referenced the acquittal in motions for new trial and reconsideration,
he did not supplement the record with any documentation to support his
assertions and did not appeal from the denial of those motions. The court
cannot be faulted for failing to consider what Father did not provide.

¶17           In any event, an acquittal of the criminal charges would not
mandate reversal of the legal decision-making and parenting time orders;
while criminal charges must be proved beyond a reasonable doubt, see State
v. Hunter, 142 Ariz. 88, 89 (1984), the family court’s finding of significant
domestic violence only requires proof by a preponderance of the evidence,
see A.R.S. § 25-403.03(A). Furthermore, substantial evidence that Father
committed domestic violence against his first wife, his ex-girlfriend, and
another child supports the finding of domestic violence.

¶18           Nor did the family court simply adopt findings from its
temporary orders. Although the final order referred to testimony from the
temporary orders hearing, the court rejected Father’s version of the March
2017 incident after finding he was not credible4 and concluded “Father
intentionally, knowingly, and/or recklessly caused injuries to both Mother
and [another child].” Contrary to Father’s contentions otherwise, these acts
qualify as acts of domestic violence for purposes of A.R.S. § 25-403.03. See
A.R.S. §§ 25-403.03(A) (directing the family court to consider “domestic
violence pursuant to [A.R.S.] § 13-3601”); 13-3601(A) (defining “domestic
violence” to include an assault against a spouse, former spouse, or child);
13-1203(A) (defining “assault” to include “[i]ntentionally, knowingly or
recklessly causing any physical injury to another person”). Moreover, these




4      Father argues the family court erred in finding Father’s version of
the events irrelevant. The comment to which Father refers was made
during a status hearing after the court entered its temporary order. Father’s
denial of domestic violence was, in fact, irrelevant to that proceeding, and
the court’s correct statement regarding the relevance does not amount to
reversible error.


                                     6
                         FIORI v. LANINI-FIORI
                          Decision of the Court

findings are supported by the record and support the conclusion that
significant domestic violence occurred.

III.   Child Support

¶19           Father argues the family court erred in calculating his child
support obligation because it: (1) improperly included income from his
second job, (2) failed to attribute to Mother funds she received from her
parents, and (3) failed to account for Father’s support of other children. We
accept the factual findings underlying a child support calculation unless
they are clearly erroneous. See Engel v. Landman, 221 Ariz. 504, 510, ¶ 21
(App. 2009) (citing McNutt v. McNutt, 203 Ariz. 28, 30, ¶ 6 (App. 2002)).
However, we draw our own legal conclusions from those facts and review
the interpretation of statutes, including Arizona’s Child Support Guidelines
(Guidelines), A.R.S. § 25-320 app., de novo. Engel, 221 Ariz. at 510, ¶ 21
(citations omitted).

¶20            Generally, “[a] parent should have the choice of working
additional hours through overtime or at a second job without increasing the
child support award.” Guidelines § 5(A). The family court may, however,
include income from a second job “if that income was historically earned
from a regular schedule and is anticipated to continue into the future” and
does not “require an extraordinary work regimen.” Id. The Guidelines do
not “entitle a parent who continues to work the same schedule as he or she
consistently worked during the marriage to a decreased support obligation.”
McNutt, 203 Ariz. at 31-32, ¶ 14.

¶21            Substantial evidence supports the family court’s decision to
include income from Father’s independent consulting business as part of
his gross income. The parties’ tax returns reflect that Father has earned
income from this business since 2014, and his Affidavit of Financial
Information lists $20,183 in additional income from his consulting business
for the first five months of 2017. The evidence reflects that Father has
historically and recently earned this additional income, and we find no
error.

¶22          A parent’s gross income may also include “recurring gifts”
from family members. Guidelines § 5(A). Although Father alleged Mother
co-owns a multi-million-dollar bank account that she failed to disclose and
receives funds from her parents to pay for living expenses, he did not
present any evidence to support these assertions. Nor did Father file any
pretrial motions seeking to compel disclosure of this information. The




                                     7
                          FIORI v. LANINI-FIORI
                           Decision of the Court

record thus reflects that Father failed to prove that Mother had additional
income.

¶23           Finally, the Guidelines provide for an adjustment to a parent’s
gross income to account for the parent’s support of children “who are not
the subject of this particular child support determination.” See Guidelines
§ 6. This includes a dollar-for-dollar deduction for “[t]he court-ordered
amount of child support for children of other relationships, if actually being
paid” as well as an adjustment “determined by a simplified application of
the guidelines” for a child “covered by a court order for whom they are the
primary residential parent.” Guidelines § 6(B)-(C).

¶24           The record reflects that Father has three minor children from
other relationships. He does not pay support for his two oldest children
and is not entitled to any adjustment. Father is the primary residential
parent of a third child and, pursuant to the Guidelines, was entitled to a
deduction of $1,042. That adjustment is properly reflected in the child
support order. We find no error.

IV.    Attorneys’ Fees

        A.     Fees Awarded in Decree

¶25            Father argues the family court erred in awarding Mother
attorneys’ fees in the decree because the evidence does not indicate a
disparity in income. We review an award of attorneys’ fees for an abuse of
discretion. Myrick v. Maloney, 235 Ariz. 491, 494, ¶ 6 (App. 2014) (citing
Mangan v. Mangan, 227 Ariz. 346, 352, ¶ 26 (App. 2011)).

¶26           Here, the family court awarded fees pursuant to A.R.S. § 25-
415(A). This section authorizes an award of attorneys’ fees as a sanction “if
the court finds that the litigant has . . . [k]nowingly presented a false claim
[regarding the factors relevant to legal decision-making or a parties’
domestic violence or substance abuse] with knowledge that the claim was
false.” A.R.S. § 25-415(A)(1).

¶27           The family court found Father knowingly presented at least
seven false claims subject to sanction under A.R.S. § 25-415(A)(1). Father
does not dispute these findings. He does not cite any authority suggesting
his comparative wealth is relevant to the imposition of sanctions under this
section, and neither its plain language nor its apparent purpose to dissuade
dishonest behavior suggest such consideration is required. Father fails to
establish any abuse of discretion.



                                      8
                          FIORI v. LANINI-FIORI
                           Decision of the Court

       B.      Fees Related to Enforcement of Settlement Agreement

¶28           Father argues the family court erred in awarding Mother fees
as a sanction under Arizona Rule of Family Law Procedure 92 because he
was not given an opportunity to respond or be heard. We review the court’s
imposition of sanctions for an abuse of discretion. See Hmielewski v. Maricopa
Cty., 192 Ariz. 1, 4, ¶ 13 (App. 1997). Father’s argument fails on two fronts.

¶29            First, the sanction was not imposed pursuant to Rule 92,
which authorizes the family court to impose a civil sanction for non-
compliance with a court order “[a]fter hearing . . . testimony and evidence.”
Rather, the family court found the contempt petition was moot and
imposed a sanction pursuant to its inherent power to regulate attorney
misconduct. Precision Components, Inc. v. Harrison, Harper, Christian &
Dichter, P.C., 179 Ariz. 552, 555 (App. 1993). The conduct described in the
court’s order is not contested on appeal and supports the sanction.

¶30            Second, the record reflects Father had an opportunity to, and
did, file a detailed response to the family court’s order and findings in
support of the sanction. And although Father contends the court prevented
him from responding to Mother’s fee application, the relevant order
specifically provided Father with ten days to file his objection, which Father
failed to do. On this record, we find no abuse of discretion.

                              CONCLUSION

¶31           The family court’s orders are affirmed.

¶32           Both parties request an award of attorneys’ fees incurred on
appeal pursuant to A.R.S. § 25-324(A). Having considered the parties’
relative financial resources and the reasonableness of their positions, see
A.R.S. § 25–324(A), we award Mother an amount of reasonable attorneys’
fees to be determined upon compliance with ARCAP 21(b). As the
prevailing party, Mother is also awarded her costs on appeal. See A.R.S.
§ 12-341.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA



                                        9